LANDRY, Judge.
The motion filed herein by plaintiff, The Lawyers Co-operative Publishing Company, to dismiss the devolutive appeal taken in this cause by defendant, Richard G. Van Buskirk, presents for determination issues identical to those involved in the matter entitled Bancroft-Whitney Company v. Van Buskirk, on the docket of this Court, decided this day and reported at 180 So.2d 419.
For the reasons set forth in the cited case, the motion to dismiss defendant’s devolu-tive appeal is overruled.